690 S.E.2d 276 (2010)
Bobby Joe REID, Jr.
v.
GREENSBORO ADMINISTRATIVE COURT/CENTRAL PRISON.
No. 280P09-3.
Supreme Court of North Carolina.
January 7, 2010.
Bobby Joe Reid, Jr., pro se.
Joan M. Cunningham, Assistant Attorney General, for State.

ORDER
Upon consideration of the application filed by Plaintiff on the 4th of January 2010 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Dismissed by order of the Court in conference, this the 7th of January 2010."